DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention III on 5/03/22, in the reply to Office Action mailed on 3/09/2022, is acknowledged.
Claims 2-11 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I-II, there being no allowable generic or linking claim. Because Applicant in the reply filed on 5/03/22. did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1 and 12-15 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Federal Republic of Germany on 5/29/2019. The Applicant has filed a certified copy of the DE10 2019 207 873.7 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 5/27/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otte et al. (US 2015/0253560).

Regarding claim 1, Otte teaches an optical setup for a microscope, the optical setup (refer to US 2015/0253560) comprising: 
a first optical arrangement (see annotated Fig. 5, illuminating lens 10', [0060]) having a first optical axis (Fig. 5; Fig. 1b clearly shows the first optical axis 11 [0042]) and facing a sample volume from a first side of the sample volume (instant application defines sample volume in [0043] “reflections at surfaces to the sample volume (e.g., of a sample or preparation carrier)”; therefore, the Examiner interprets a sample volume is multiple samples together. Fig. 5 of Otte shows multiple samples, i.e. sample volume, and Fig. 1b is an enlarged image with one sample, specimen 1 [0042]. Annotated Figs. 5 and 1b show a first optical arrangement facing a sample volume from a first side of the sample volume, see label on annotated Figs. 1b and 5); and 

    PNG
    media_image1.png
    396
    840
    media_image1.png
    Greyscale

a second optical arrangement (Figs. 5 and 1b, detection lens 20, [0060]) having a second optical axis (Fig. 1b shows the second optical axis 21) and facing the sample volume (see annotated Figs. 1b and 5) from a second side of the sample volume, 
the first side of the sample volume lying opposite the second side of the sample volume (see labels on annotated Figs. 1b and 5), 
wherein the first optical axis and the second optical axis pass through the sample volume (Fig. 1b clearly shows the first optical axis 11 and the second optical axis 21 pass through the sample volume 1), and 
wherein the first optical axis and the second optical axis are disposed in nonparallel fashion with respect to one another in the sample volume (Fig. 1b clearly shows axis 11 and axis 21 are disposed in nonparallel fashion with respect to one another in the sample volume 1).
Regarding claim 12, the optical setup according to claim 1 is rejected (see above).
Otte teaches the optical setup according to claim 1.
Otte further teaches the optical setup as claimed in claim 1, further comprising 
at least one receptacle vessel (see receptacle vessel label on annotated Fig. 5) configured to receive an immersion medium (“at least one of the present illuminating lenses and at least one of the present detection lenses are each constructed as immersion lenses and are located at least in part together with the specimen to be examined in an immersion medium”, [0035]), 
a base (see the label “base” on the annotated Fig. 5) of the at least one receptacle vessel having a receptacle opening (see the label “opening” on the annotated Fig. 5) configured to receive a front end of the first optical arrangement or the second optical arrangement (Fig. 5 shows front end of the second optical arrangement), the front end facing the sample volume (see Figs. 1b and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Otte et al. as applied to claim 1 above, and further in view of Tomimatsu (US 5870223).

Regarding claim 13, the optical setup according to claim 12 is rejected (see above).
Otte teaches the optical setup according to claim 12.
Otte further teaches the optical setup as claimed in claim 12, wherein the at least one receptacle vessel and the optical arrangement whose front end pierces the base (annotated Fig. 5 shows the receptacle vessel, and the optical arrangement 20 whose front end pierces the base).
 	Otte doesn’t explicitly teach the receptacle vessel is fastened to the optical arrangement.
	Otte and Tomimatsu are related as Microscope systems.
Tamimatsu teaches teach the receptacle vessel is fastened to the optical arrangement (Fig. 4A shows receptacle vessel 21 “Petri dish 21”, carrier 203 “stage 203”, “immersion liquid 22a”, “specimen 22” and optical arrangement 23, [col. 4, lines 24-50]; enlarged Fig. 4A shows vessel 21 is fastened to carrier 203 and Fig. 3 shows the whole microscope and the carrier 203 is fastened to the optical arrangement 23).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Otte to include the receptacle vessel fastened to the optical arrangement as taught by Tomimatsu, for the predictable result of having a stable system to obtain a high-quality and stable image of the specimen, as taught by Tomimatsu in [col. 4, lines 54-64].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otte et al. as applied to claim 1 above, and further in view of Uhl et al.  (US 2006/0164721).

Regarding claim 14, the optical setup according to claim 12 is rejected (see above).
Otte teaches the optical setup according to claim 12.
Otte teaches at least one receptacle vessel with the immersion medium (see annotated Fig. 5; “at least one of the present illuminating lenses and at least one of the present detection lenses are each constructed as immersion lenses and are located at least in part together with the specimen to be examined in an immersion medium”, [0035]),)
Otte doesn’t explicitly teach the optical setup further comprising a refill or emptying apparatus having a feed and discharge line which is connected to the at least one receptacle vessel, the refill or emptying apparatus being configured to fill and/or refill the at least one receptacle vessel with the immersion medium and/or to empty the at least one receptacle vessel.
Otte and Uhl are related as Microscope systems.
Uhl teaches the optical setup further comprising a refill or emptying apparatus having a feed and discharge line which is connected to the at least one receptacle vessel, the refill or emptying apparatus being configured to fill and/or refill the at least one receptacle vessel with the immersion medium and/or to empty the at least one receptacle vessel (Fig. 7 shows the microscope with sample 12, vessel 54, carrier 13, carrier is in between the sample and vessel, and a passage to refill immersion fluid;  “an access passage 62 for immersion fluid supply to the sealed volume 54 is shown”, [0054].  “media supply channel for passing a medium, such as a liquid, between the exterior space and the interior space, or between either the interior space or the exterior space and a media reservoir”, [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Otte to include a refill or emptying apparatus as taught by Uhl for the predictable result of filling and refilling immersion fluid in the vessel as taught by Uli in Fig. 7 and [0054].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Otte et al. as in view of Tomimatsu applied to claim 13 above, and further in view of Uhl et al.  (US 2006/0164721).

Regarding claim 15, the optical setup according to claim 13 is rejected (see above).
Otte in view of Tomimatsu teaches the optical setup according to claim 13.
Otte teaches the optical setup further comprising a sample (Figs. 1b and 5, sample/ specimen 1 [0042]) being positionable in the sample volume (Fig. 5 shows sample volume, multiple samples; and enlarged Fig. 1b shows a sample “specimen 1”; Fig. 5 shows a sample being positionable in the sample volume), and wherein the at least one receptacle vessel is fillable with the immersion medium (“at least one of the present illuminating lenses and at least one of the present detection lenses are each constructed as immersion lenses and are located at least in part together with the specimen to be examined in an immersion medium”, [0035]).
Tomimatsu teaches the optical setup further comprising an at least partly optically transmissive sample carrier (Fig. 4A, an at least partly optically transmissive sample carrier 203, “stage 203 has an observation hole into which a thin transparent glass plate 25 is fitted”), a sample being positionable in the sample volume on one side of the sample carrier (Fig. 4A, carrier 203, sample 22 among multiple samples as shown by Otte being positioned on one side of the sample carrier 203), and the at least one receptacle vessel (a Patri dish 21, [col. 4, line 25])), and wherein the at least one receptacle vessel (Fig. 4A, vessel 21) is positionable at a distance from the sample carrier (two elements are not at same height in z direction).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Otte in view of Tomimatsu to include an optically transmissive sample carrier and position the sample on one side of the carrier as taught by Tomimatsu, for the predictable result of holding the sample in the vessel to get a stable image of the sample, as taught by Tomimatsu in Fig. 4A.
Otte in view of Tomimatsu doesn’t explicitly teach the sample volume on one side of the sample carrier, the at least one receptacle vessel being positionable on the other side of the sample carrier and wherein the at least one receptacle vessel is positionable at a distance from the sample carrier by virtue of the immersion medium forming a meniscus bridging the distance.
Otte and Uhl are related as Microscope systems.
Uhl teaches the sample volume on one side of the sample carrier (Fig. 2a-b, carrier 13, sample 12; “substrate 13, which carries the specimen 12 on its outer (upper) side”, [0038]), the at least one receptacle vessel being positionable on the other side of the sample carrier (receptacle vessel with clear diaphragm 24 is holding the immersion fluid 32, Fig. 2a-b, vessel to hold the immersion fluid is on the other side, lower side, of the carrier 13) and wherein the at least one receptacle vessel is positionable at a distance from the sample carrier by virtue of the immersion medium forming a meniscus bridging the distance (Figs. 2a-b show diaphragm 24 for immersion fluid 32 is positionable at a distance from the sample carrier 13 by virtue of the immersion medium 32 forming a meniscus bridging the distance, Figs. 2a-b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Otte in view of Tomimatsu to include the sample volume on one side of the sample carrier, the receptacle vessel on the other side of the sample carrier and position the receptacle vessel at a distance from the sample carrier by virtue of the immersion medium forming a meniscus bridging the distance as taught by Uhl for the predictable result of having the system to easily change the optical assembly and the sample as taught by Uhl in abstract and [0013-0016].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872